DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-17 are pending.  
Election/Restrictions
Applicant's election with traverse of Group II, claims 8-17 in the reply filed on 07/05/22 is acknowledged.  The traversal is on the ground(s) that the amendment to the claims makes it so that the previous 371 restriction rationale no longer applies over Mehta, however, the 103 rejection below (Breck (U.S. 2011/0252745) in view of Cretekos et al. (U.S. 6,074,762) in view of Hauenstein et al. (U.S. 5,789,473)) shows that the shared technical feature of the present claims (e.g., claim 8) is still not a contribution over the prior art and therefore the restriction is still proper based on that explanation.  
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 1-7 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/05/22.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 (by depending from claim 1) and 13 recite a coefficient of friction property without any methodology for measuring that property such that it is unclear how to measure the property to determine the scope of the present claims.  
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breck (U.S. 2011/0252745) in view of Cretekos et al. (U.S. 6,074,762) in view of Hauenstein et al. (U.S. 5,789,473).
Regarding claims 8-17, Breck teaches a multilayer film comprising a core layer of LDPE and LLDPE (as in claims 11 and 14, [0160]-[0170], describing mixtures of high pressure LDPE and single site catalyzed LDPE which is linear as explained in [0180]-[0186], and this mixture of LDPE and LLDPE is confirmed in the core layer in examples 4-6, tables 4-6) with inner and outer sealant layers (corresponding to the claimed first and third layers) of ethylene based polymers ([0114]-[0121]) in contact with the second/core layer (as in claims 9-10, 12, 13, and 15, direct contact is not recited).  The sealant layers may also contain antiblock agents and processing aids but the claimed PDMS blend is not disclosed ([0197]-[0205]).
However, Cretekos is also directed to polyolefin multilayer films with antiblocking additive and teaches that 0.05-10wt% of the layer may be a polydimethylsiloxane antiblocking agent having a MW of 200,000 or more (overlapping the MW of the claimed second PDMS resin) to provide good blocking inhibition if the multilayer film is wound upon a roller (see abstract, col. 3, line 30-col. 5, line 5).  Thus, it would have been obvious to have included the antiblocking PDMS ingredient from Cretekos for the antiblocking ingredient generally called for by Breck to provide the desired antiblocking property to the sealant/first layer of Breck (i.e., provide good blocking inhibition if the multilayer film is wound upon a roller).
Hauenstein is also directed to polyolefin films with processing aids and teaches that a PDMS with a MW of at least 10,000 (overlapping the claimed range for the first PDMS, with exemplified values of 38,730 and 52,950, col. 6, lines 25-30 as in claims 16 and 17) may be included at 0.01-1 part per 100 parts of the polyolefin resin (see abstract and claim 1) to prevent “screw slip” and surface roughness (col. 2, lines 45-70).  Thus, it would have been obvious to have included the processing aid PDMS ingredient from Hauenstein for the processing aid ingredient generally called for by Breck to provide the desired processing improvement property to the sealant/first layer of Breck (i.e., prevent “screw slip” and surface roughness).
The above amounts of antiblocking agent and processing aid in modified Breck overlap the amounts of first and second PDMS in the present claims (e.g., there may be 1 part of low MW PDMS, within the range of Hauenstein, and 0.8 parts of high MW PDMS, within the range of Cretekos, per 100 parts of the overall sealant layer, which yields about 56% of the low MW PDMS and 44% of the high MW PDMS based on a total of 100% of the low and high MW PDMS ingredients, which is within the claimed range for the slip agent blend).  The above combination of low and high MW PDMS in modified Breck is also inherently an “slip agent blend” because it is the same type and amount of ingredients that provide that property in the present application and also because the antiblocking effect from Cretekos is disclosed a preventing the film from sticking to itself.
The sealant layer in modified Breck is not disclosed as having the claimed coefficient of friction, but the sealant layer in modified Breck overlaps the type and amount of ingredients used in the present application for the sealant layer and therefore those overlapping embodiments of modified Breck will inherently have a coefficient of friction within the claimed range.  Additionally, Breck teaches that coefficient of friction may be lowered via a slip agent additive to allow the film to more easily slide over surfaces ([0201]) such that the coefficient of friction is an art-recognized result effective variable that would have been obvious to optimize to within the claimed range by adjusting the amount of slip agent in order to allow the film to more easily slide over surfaces.



Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787